IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 252 MAL 2016
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
JOHN R. BARNES, JR.,                       :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Donohue notes her dissent.